DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Examiner withdraws the rejection of Claims 1-8 under 35 U.S.C. 112(a) and (b) in view of the amendments.
Response to Arguments
Applicant's arguments filed on 05/03/2021 have been fully considered but they are not persuasive. 
Examiner notes that it is the premise of the proposed invention that “the conventional inter prediction encoding uses motion vectors of the same resolution obtained by interpolating all video encoding units, such as blocks, slices, and pictures, of a video with the same resolution” and the Specification proposes “to improve the encoding efficiency by adaptively changing the resolution of the motion vector” by indicating, at a sequence level, that a different motion vector resolution can be stored for the video encoding units.  However, Srinivasan indicates that a substantively similar solution was known in the art:  “a sequence layer flag that indicates whether extended motion vectors may be present in the sequence …. and can switch [adapt] the resolution of the motion estimation on a frame-by-frame basis or other basis”   Srinivasan, Paragraphs 47- 48.  The resulting motion vectors would have differing resolution for each encoded unit, which naturally requires that when a Delta Motion Vector is calculated in the particular encoded unit (having a target resolution) based on 
Since prior art enables the adaptation in general terms, Examiner suggests elaborating on the particular block-level flags or signal alterations that Applicant uses to implement a particular beneficial adaptation.

Applicant argues “Srinivasan fails to disclose the feature of adaptively selecting whether to determine and decode the resolution information at the level of the sequence or at the level of the blocks.”
Examiner notes that Applicant places a lot of weight and implicit meaning on the word “adaptively,” however the intended novelty underlying this word is not clear to the Examiner since the claims and the arguments do not define a particular set of steps to differentiate the intended adaptation.  Prior art teaches various embodiments motion vector resolution settings that are adapted for a particular sequence, frame, or block level as noted in the reasons for rejection below.  
Applicant argues regarding the newly amended claim language:  “The "extended motion vectors" discussed in paragraph [0048] of Srinivasan means extending motion vector range. The "extended motion vectors" discussed in Srinivasan is, therefore, difference from the feature "the resolution information" of claim 1. … Srinivasan also uses the motion vector range and the motion vector resolution in concepts different from each other.  … Srinivasan, therefore, fails to disclose or suggest the claimed feature 
Examiner notes that Srinivasan indeed teaches defining motion vector resolution as well as the motion vector range.   However, indicating that Srinivasan teaches additional features does not contradict the teachings cited in the reasons for rejection and their obvious embodiments.
Applicant argues:  “Srinivasan is silent with respect to the claimed feature "derive a motion vector predictor by rounding …”
As examiner noted, interpolation or rounding is inherent where the target resolution of the motion vector is different from the input resolution of the reference motion vector.  Srinivasan applies that principle in Paragraph 113 and as noted below.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20050013372 to Srinivasan (Srinivasan) in view of US 5778192 to Schuster (Schuster).  Also note similar descriptions in Applicant admitted prior art (“AAPA”) in the Specification.

Regarding Claim 1:  “A video decoding apparatus for inter-predicting a current block to be decoded in a current picture by adaptively determining a motion vector resolution in units of blocks split from the current picture, the apparatus comprising
reconstruct a motion vector difference of the current block from a bitstream;  (“only a differential motion vector (DMV) for the PMV is encoded … A decoder reconstructs the current motion vector by adding the PMV and the OMV transmitted …”  AAPA, Specification, Paragraphs 4-5.)
reconstruct, from the bitstream, resolution information dedicated to the current block among the blocks split from the current picture,  (“the resolution may be enhanced en bloc through interpolation of the reference frame, and a OMV corresponding to a differential value between the current motion vector and a PMV determined through estimation of the motion of the current block may then be encoded and transmitted.”  AAPA, Specification, Paragraph 6.  Although Paragraph 6 is directed to encoding the resolution enhancement information dedicated to the block, Paragraph 5 indicates that “A decoder reconstructs the current motion vector” according to the encoded motion information including the encoded resolution enhancement information.  Additionally, see particular examples of the ways this information can be encoded in the secondary reference below.)
the resolution information specifying one among a plurality of motion vector resolutions which respectively indicate resolutions of motion vector differences; … identify the resolution of the motion vector difference of the current block by using the resolution information;  (“the resolution may be enhanced en bloc … the enhancement of the resolution of the reference video also causes an enhancement of the resolution of the motion vector, which increases the quantity of bits generated by the encoding of the 
derive a motion vector predictor by rounding a motion vector candidate derived from a pre-decoded neighboring block of the current block based on the resolution information such that the rounded motion vector candidate has the same resolution as the resolution of the motion vector difference identified by the resolution information, (“resolution may be enhanced en bloc through interpolation of the reference frame, and a DMV corresponding to a differential value between the current motion vector [based on the enhanced resolution] and a PMV [predicted from surrounding blocks] determined through estimation of the motion of the current block may then be encoded and transmitted. … the enhancement of the resolution of the reference video also causes an enhancement of the resolution of the motion vector …”  AAPA, Specification, Paragraph 6.  Thus it is well understood to a person of skill in the art of data processing, that in order for the derivation operation to work, all values in the derivation operation must be interpolated or rounded to the same resolution basis as the target motion vector.  See Srinivasan, Paragraph 113 (“the chrominance motion vectors that are at quarter pel offsets will be rounded”) and statement of motivation below.)
wherein the converting includes division and multiplication operations between the motion vector candidate and a power of 2, the power being decided based on the resolution information  (Under the broadest reasonable interpretation consistent with the specification and ordinary 
reconstruct a current motion vector of the current block by adding the motion vector difference to the motion vector predictor; and (“A decoder reconstructs the current motion vector by adding the PMV and the DMV”  AAPA, Specification, Paragraph 6.)
predict the current block by interpolating pixels in a reference picture of the current block using the current motion vector.”  (“the resolution may be enhanced en bloc through interpolation of the reference frame”  AAPA, Specification, Paragraph 6.)
AAPA does not teach embodiments of the claim language below.
Srinivasan teaches such embodiments in the context of encoding and decoding video using video coding standards:
a microprocessor configured to:  (“The processing unit (110) executes computer-executable instructions”  Srinivasan, Paragraph 31.)
“decode a resolution change flag from a header of a sequence of pictures that includes the current picture, the resolution change flag indicating whether or not resolutions of motion vector differences are adaptively determined at a level of the sequence;  (“The entropy decoder (380) entropy decodes entropy-coded quantized data as well as entropy-coded side information” corresponding to the header information.  Srinivasan, Paragraph 62.  “the encoder (200) encodes the vectors and produces side information … For example, the encoder produces a sequence layer flag that indicates whether extended motion vectors [having different pixel resolutions] may be present …”  Srinivasan, Paragraphs 47-48.)
Srinivasan teaches an additional pertinent embodiment of “reconstruct, from the bitstream, resolution information dedicated to the current block among the blocks split from the current picture,” (“For example … if extended motion vectors may be present, produces a picture layer signal for each forward or bi-directionally predicted frame, and possibly other frames, that indicates whether an extended motion vector range is used for that frame,”  where the encoder “can switch the resolution of the motion estimation on a frame-by-frame basis or other basis” within the marked sequence.   Srinivasan, Paragraphs 47- 48.  It is also well understood in the art, that the bases for encoding a sequence of en bloc”  See AAPA, Specification, Paragraphs 6-7.)
“wherein, when the resolution change flag indicates that the resolutions of the motion vector differences are not adaptively determined, the microprocessor is configured to identify resolutions of motion vector differences of all of the blocks as a 1/4 fractional pixel precision without decoding the resolution information at the level of the blocks.”  (“the motion estimator (210) can estimate motion by pixel, 1/2 pixel, 1/4 pixel, or other increments” Srinivasan, Paragraph 47.  Also note that a codeword “f” can be used to indicate the particular resolution to be used, including setting the resolution of a default state [such as where resolution is not adaptively determined].  Srinivasan, Paragraph 72.)
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to supplement AAPA to implement the video processing using a microprocessor and to indicate resolutions of motion vector differences by using a flag at a sequence level header and in the resolution information dedicated to the coded block, according to the embodiments taught in Srinivasan, in order to “decode, from the bitstream, resolution information dedicated to the current block among the blocks split from the current picture” and thus optimally allocate encoding bits and improve compression under the video coding standards.  Srinivasan, Paragraph 11.  

Regarding Claim 2:  “The apparatus of claim 1, wherein the plurality of motion vector resolutions includes at least two of a 1 pixel precision, a 1/2 fractional pixel precision, a 1/4 fractional pixel precision, or a 1 /8 fractional pixel precision.”  (“The motion estimator (210) can estimate motion by pixel, ½ pixel, ¼ pixel, or other increments, and can switch the resolution of the motion estimation on a frame-by-frame basis or other basis,” indicating both (a) the specific examples and (b) general pixel scales can be used.   See Srinivasan, Paragraphs 47-48, 13, 72, and Fig. 2.  See statement of motivation in Claim 1.)
Regarding Claim 6:  “The apparatus of claim 1, wherein the microprocessor is configured to determine an interpolation filter depending on the resolution of the motion vector difference which is identified based on the resolution information, and interpolate the pixels in the reference picture using the determined interpolation filter.”  (Note the correspondence of “interpolation of the reference frame, and a DMV corresponding to a differential value between the current motion vector and a PMV” AAPA, Specification, Paragraph 6.  Also note an embodiment 
Regarding Claim 7:  “The apparatus of claim 6, wherein an interpolation filter used in the resolution of the motion vector difference equal to a 1/2 fractional pixel precision is different from those used in the other resolutions.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, an interpolation filter required to generate 1/2 fractional pixel precision is necessarily different from an interpolation filter required to generate another interpolation.  Cumulatively note “different MVMODE values may indicate (1) whether motion vector resolution for the frame is quarter pixel or half pixel, (2) what kind of sub-pixel interpolation to use for motion compensation,” Srinivasan, Paragraphs 117, 74, and 7-8.  See statement of motivation in Claim 1.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070040711 to Ziauddin as cited in previous Office Actions under Application 13391509 to teach K-th order Exp-Golomb code.
US 5778192 to Schuster (Schuster) as cited in previous Office Actions under Application 13391509.

Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483